PER CURIAM.
The State properly concedes that one of Casar’s two convictions for aggravated assault with a firearm is required to be vacated on double jeopardy grounds. See Estremera v. State, 107 So.3d 511 (Fla. 5th DCA 2013) (concluding that all elements of crime of aggravated assault with firearm are contained within crime of burglary with assault while armed with firearm; therefore, convictions for both violate prohibition against double jeopardy); see also McGhee v. State, 133 So.3d 1137, 1138 (Fla. 5th DCA 2014). Casar’s convictions and sentences are otherwise affirmed.
AFFIRMED, in part; REVERSED, in part; and REMANDED.
EVANDER, COHEN and EDWARDS, JJ., concur.